                                    -sr
                                                        d?
                             o          c>.
                              ■-s                                    r^
                              X3        r£
                                        "N

                                        -f
                              s
                      rr
                              ■o                                          -i:

                              3                              CP
                              S
                                        r
                                                             o
                       ):^ n        "                               r
                              o

                      9--
                      ^     -t€>                                    r.
                              fS"                                   ;>

                      cv
                             r                                    •v c-
                      -t^    S^                              c?
                             9                               <c      O'
                                                        5^
                              P>        5 '5                 •f^                ?>
                                                                                <
                             f                               >       r
                      C.I
                                        d)    ^
                      <                                      9^                 5
                      (O                9--
                                                        r            7
                                        V               1^                                'r
                                        fo        ;r'
                                                                    J'
                                                             r                  =5        =7
                              >                                                           -   /
                                                                                          v->
                              S*—                                    L'
                              f©
                      o
                              ">                  o
                                                        Ai          V
                      CO                &         >                                  <3
                              ;«5                 Q
                                        -h'       ■~\                                     V
                              Ai

                                                             fN
                                                                                     o    O
                              (5~-
                                        3

                                        I                                            D    V
             r                                    <3
     oa
                                        C
     O           r
a                o
                                  -r;             -r                C?

c -5                                                         r      >
                 >
     p   -                                                   r>                                   •■J
                                                                                                        4:18cv-257




                              r>
c°               05
                               c^.
             &                          ->
                                                                     -r
                 X
             e                -t>
o
                 y                      <
                                        p
                                                                                                           Case 4:18-cv-00257-WTM-CLR Document 1 Filed 11/05/18 Page 1 of 10




                                        5                    r       »
                                        'S

                                                                    /f>
     9
                                                                    . 3
Case 4:18-cv-00257-WTM-CLR Document 1 Filed 11/05/18 Page 2 of 10
Case 4:18-cv-00257-WTM-CLR Document 1 Filed 11/05/18 Page 3 of 10
Case 4:18-cv-00257-WTM-CLR Document 1 Filed 11/05/18 Page 4 of 10
Case 4:18-cv-00257-WTM-CLR Document 1 Filed 11/05/18 Page 5 of 10
Case 4:18-cv-00257-WTM-CLR Document 1 Filed 11/05/18 Page 6 of 10
Case 4:18-cv-00257-WTM-CLR Document 1 Filed 11/05/18 Page 7 of 10
Case 4:18-cv-00257-WTM-CLR Document 1 Filed 11/05/18 Page 8 of 10
Case 4:18-cv-00257-WTM-CLR Document 1 Filed 11/05/18 Page 9 of 10
cv-00257-WTM-CLR Document 1 Filed 11/05/18 Pag
